                      1:20-cv-01305-JBM-JEH # 7       Page 1 of 4
                                                                                            E-FILED
                                                            Friday, 20 November, 2020 03:28:47 PM
                                                                       Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

BOVITEQ USA, INC.,             )
                               )
     Plaintiff,                )
                               )
           v.                  )                  Case No. 1:20-cv-01305
                               )
TWIN RIVER VETERINARY SERVICE, )
LLC,                           )
                               )
     Defendant.                )

                              ORDER & OPINION

      This matter is before the Court on Plaintiff’s Motion for Default Judgment.

(Doc. 6). For the following reasons, Plaintiff’s Motion for Default Judgment is granted.

                                    BACKGROUND1

      Plaintiff filed this lawsuit on August 26, 2020, alleging account stated,2 breach

of contract, unjust enrichment, and promissory estoppel based on Defendant’s failure

to pay for the animal in vitro fertilization (IVF) services provided by Plaintiff. (Doc.

1). Plaintiff is a Wisconsin corporation that operates an IVF laboratory and sells

animal reproductive solutions. (Doc. 1 at 2). Since at least February 2013,



1 Because the well-pleaded allegations of a complaint relating to liability are taken
as true upon default, Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722
F.2d 1319, 1323 (7th Cir. 1983), the facts in this section are drawn from the
Complaint (doc. 1). The procedural history of the case is summarized from the docket.
2 “An account stated has been defined as an agreement between parties who have had

previous transactions that the account representing those transactions is true and
that the balance stated is correct, together with a promise, express or implied, for the
payment of such balance.” Patrick Eng'g, Inc. v. City of Naperville, 976 N.E.2d 318,
336 (Ill. 2012).
                      1:20-cv-01305-JBM-JEH # 7        Page 2 of 4




Defendant—a one-member Illinois veterinary service company offering shipment and

freezing of IVF embryos and other reproductive services to its customers—has used

Plaintiff’s IVF and related services on an open account. (Doc. 1 at 2–3).3 Defendant

currently owes a total of $227,713.36 for its use of Plaintiff’s IVF-lab services; despite

Defendant’s acknowledgments of the amounts invoiced and its promises to pay the

outstanding amount, it has failed to do so. (Doc. 1 at 3–6). On June 11, 2020, counsel

for Plaintiff sent a letter demanding immediate payment of the sum owed. (Doc. 1 at

8). Defendant did not respond (doc. 1 at 3), and Plaintiff subsequently filed suit.

      Defendant was served with a summons and the Complaint on September 2,

2020. (Doc. 4). Defendant failed to answer or otherwise defend and was consequently

found to be in default. (Text Order dated October 14, 2020). Plaintiff now moves for

default judgment in the amount of $227,713.36, plus $400 in costs (for the filing fee).

(Doc. 6 at 1–2). A copy of Plaintiff’s Motion was served upon Defendant (doc. 6 at 3),

but the deadline to respond has since passed without response or appearance.

                                   LEGAL STANDARD

      Plaintiff has moved for default judgment pursuant to Federal Rule of Civil

Procedure 55(b). Default judgment establishes, “as a matter of law, that defendants

are liable to plaintiff on each cause of action alleged in the complaint.” e360 Insight

v. Spamhaus Project, 500 F.3d 594, 602 (7th Cir. 2007) (citation omitted). “Upon

default, the well-pleaded allegations of a complaint relating to liability are taken as




3 Defendant’s website states: “We are partnered with Boviteq USA to provide IVF
services.” (Doc. 1 at 2 (citing http://www.twinrivervet.com/)).
                                            2
                     1:20-cv-01305-JBM-JEH # 7       Page 3 of 4




true.” Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722 F.2d 1319,

1323 (7th Cir. 1983). Allegations relating to damages, on the other hand, must be

supported by proof. See id. at 1323–1324; Wehrs v. Wells, 688 F.3d 886, 892 (7th Cir.

2012). Default judgment will not be granted without a hearing on damages unless the

amount claimed can be ascertained with “reasonable certainty” from “definite figures

in the documentary evidence or in detailed affidavits.” In re Catt, 368 F.3d 789, 793

(7th Cir. 2004); Dundee Cement, 722 F.2d at 1323.

                                     DISCUSSION

       The Court has subject matter jurisdiction over this dispute pursuant to 28

U.S.C. § 1332(a). Complete diversity exists between the parties because Plaintiff is a

corporation incorporated in and operating its principal place of business in Wisconsin,

and Defendant is a limited liability company whose sole member is an individual

domiciled in Illinois. (Doc. 1 at 5). The amount in controversy exceeds $75,000. (See

doc. 1 at 3, 4).

       Plaintiff’s Complaint contains well-pleaded facts that, when taken as true,

establish Defendant’s liability. To prove damages, Plaintiff has submitted an affidavit

from Shantille Kruse, Boviteq’s Director of U.S. Business Development, attesting to

the amount Defendant owes for Plaintiff’s services. (Doc. 6 at 15–17). Attached to her

affidavit is an Account Statement, which she certifies is a genuine and authentic

printout of the entries related to Defendant’s account. (Doc. 6 at 19, 16). The Account

Statement, dated July 7, 2020, shows monthly invoice charges to Defendant from

October 2018 through September 2019 (doc. 6 at 19–20); the final total of the running



                                          3
                       1:20-cv-01305-JBM-JEH # 7     Page 4 of 4




balance of Defendant’s account, reflecting all outstanding charges and payments

received, is $227,713.36. (Doc. 6 at 29). In light of the “definite figures in the

documentary evidence [and] in detailed affidavits” presented here, the Court finds a

hearing on damages unnecessary. Dundee Cement, 722 F.2d at 1323. Plaintiff has

produced competent evidence establishing its entitlement to $227,713.36, and the

Court will award the requested additional $400 in costs to cover the filing fee.

                                    CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Default Judgment (doc. 6) is

GRANTED. The Clerk is directed to ENTER default judgment in favor of Plaintiff

and against Defendant in the amount of $228,113.36 ($227,713.36 in damages plus

$400 in filing fee costs).



SO ORDERED.

CASE TERMINATED.


Entered this 20th day of November 2020.

                                                         s/ Joe B. McDade
                                                      JOE BILLY McDADE
                                                United States Senior District Judge




                                          4
